TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00420-CR


                                 Sean Patrick Bunker, Appellant

                                                 v.

                                   The State of Texas, Appellee


                FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
         NO. CR-17-0391-C, THE HONORABLE DAVID JUNKIN, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Sean Patrick Bunker’s brief was originally due November 16, 2020. On February

23, 2021, this Court sent a notice to appellant informing him that his brief was overdue and that a

failure to file a satisfactory response by March 18, 2021, would result in the referral of this case

to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure. To

date, no appellant’s brief has been filed.

               The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate
supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than April 21, 2021. See id. R. 38.8(b)(3).

               It is so ordered March 19, 2021.



Before Chief Justice Byrne, Justices Baker and Smith

Abated and Remanded

Filed: March 19, 2021

Do Not Publish




                                                  2